UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: Nov 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-32247 1-900 Jackpot, Inc. (Exact name of small business issuer as specified in its charter) Nevada 98-0219399 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3838 Raymert Drive, Suite 3, Las Vegas, NV89121 (Address of principal executive offices) (604) 575-0050 Issuer's telephone number (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant is a shell company( as defined by Rule 12b-2 of the Exchange Act.)Yes oNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDING DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a planconfirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date: November 30, 2007155,858,285 Transitional Small Business Disclosure Format (check one). Yeso ;Nox 1 Item 1.Financial Statements 1-900 JACKPOT, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) November 30, August, 31 2007 2007 Assets Cash and Cash Equivalents $ 625,739 715,827 Marketable securities 233,899 289,431 Prepaid expenses - 6,446 Total Current Assets 859,638 1,011,704 Lottery Assets 1 1 Total Other Assets 1 1 Fixed Assets Auto 76,709 - Accumulated Deprecation (2,558 ) - Total Fixed Assets 74,151 - Total Assets $ 933,790 1,011,705 Liabilities and Shareholders’ Equity Liabilities Accounts payable $ 5,578 10,300 Total Current Liabilities 5,578 10,300 Total Liabilities 5,578 10,300 Stockholders' Equity Preferred Stock, Par Value $.001, Authorized 1,000,000 shares, Issued 0 - - Common Stock, Par Value $.001, Authorized 400,000,000 Shares, Issued at November 30, 2006 and August 31, 2007 - 155,858,285 155,858 155,858 Paid-in Capital 4,506,878 4,506,878 Treasury Stock at Cost (6,373 ) - Cumulative Other Comprehensive Income (441,134 ) (385,602 ) Retained Deficit (5,912 ) (5,912 ) Deficit Accumulated During the Development Stage (3,281,105 ) (3,269,817 ) Total Stockholders' Equity 928,212 1,001,405 Total Liabilities and Stockholders' Equity $ 933,790 1,011,705 The accompanying notes are an integral part of these financial statements. 2 1-900 JACKPOT, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since September 1, 2001 For the three months ended Inception of November 30 Development 2007 2006 Stage Revenues $ - $ - $ - Expenses General and administrative 28,869 74,992 522,178 Depreciation 2,558 - 2,558 Net Operating Loss (31,427 ) (74,992 ) (524,736 ) Other Income (Expenses) Interest Income 7,199 9,098 57,987 Interest Expense - - (4 ) Dividend Income 12,940 23,545 109,071 Gain on sale of investment - - 3,221 Impairment loss on intangible assets - - (9,999 ) Net Other Income 20,139 32,643 160,276 Net Loss from Continuing Operations (11,288 ) (42,349 ) (364,460 ) Discontinued Operations Loss on Sales of Subsidiary - - (2,916,645 ) Net Loss $ (11,288 ) $ (42,349 ) $ (3,281,105 ) Other Comprehensive Loss Unrealized Loss on available for sale securities (55,532 ) (201,617 ) (447,384 ) Total Comprehensive Loss $ (66,820 ) $ (243,966 ) $ (3,728,489 ) Net Loss Available to Shareholder $ (11,288 ) $ (42,349 ) Basic
